DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 5, 8 - 15, and 18 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Paragraph [0044] in the specification recites U.S. Patents that are not disclosed in an information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings Objections
The drawings are objected to because the unlabeled rectangular boxes shown in FIG. 5 of the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

The drawings are objected to because three arrows in FIG. 1 do not correspond to any element numbers, and it is unclear what element numbers these arrows are in reference to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element “A” in FIG. 2 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claim 1, lines 8 - 9 (claim 10, lines 11 - 12) recites “for a base surface that is to be used in subsequent weaving operations”, but it is recommended that the phrase in the claim recites “for a base surface .  Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims 2 - 6, 8 - 10, 12 - 16, and 18 - 20 do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

With regards to claims 7 and 17 and the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the dependent claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1, in part due to their dependency on claims 1 and 10. The claims do not appear to recite certain methods of organizing human activity, or a mental process. However, the claims recite mathematical concepts, in the form of the mathematical formula, and fails Step 2A (prong 1). The claims do not appear to integrate the judicial exception into a practical application, as there is no additional elements that can be evaluated individually or in combination to determine if they integrate the judicial exception into a practical application, and fails Step 2A (prong 2). For Step 2B, the claims are not reciting a well-understood, routine, or conventional activity, as subject matter has not been found to disclose the claimed limitation to show that the mathematical formula is routine, well-understood or conventional activity with regards to fabricating a soft tissue device. While claims 7 and 17 are allowable for depending upon claims 6 and 16 with regards to 35 U.S.C 102 and 103, the application of a root means square algorithm with regards to optimizing the weighting factor, this provides an indication that using the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 - 5 and 10 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (U.S. PG Pub 2014/0244220 A1), hereinafter “McKinnon”, in view of Gatt et al. (U.S. Patent 2011/0093073 A1), hereinafter “Gatt”, and further in view of Mansmann (U.S. PG Pub 2004/0133275 A1), hereinafter “Mansmann”.

As per claim 1, McKinnon discloses method comprising:
receiving, by a processor, first data specifying at least a soft tissue dimension (McKinnon, paragraph [0012] discloses a three-dimensional model from acquired imaging data and paragraphs [0054] - [0055] discloses a three-dimensional model including information pertaining to soft tissue.)

 and a weighting factor W (McKinnon, paragraph [0041] discloses data with regards to implant and soft tissue from a database, including data with regards to implant simulations and implant configurations, and paragraph [0074] adds size optimization with regards to changing at least one dimension on an implant model, with regards to medial-lateral width and maintaining a width between the anterior and posterior, with an overall hierarchy to the implant sizes.)
The weighting factor is interpreted as an optimization to width associated with medial-lateral width and anterior-posterior with, based on the additional recitation found in claim 5.

McKinnon does not expressly disclose:
a method for fabricating a soft tissue implant using, by the processor, the first data to generate second data defining a target soft tissue implant comprising a scaffold designed to replace a biological soft tissue in a subject and a reinforcing matrix designed to provide structural support to the scaffold; 
transforming, by the processor, the first data into a plurality of node location coordinates in a multi-dimensional space which specify a node configuration for a base surface that is to be used in subsequent weaving operations to fabricate the soft tissue implant; 
using, by the processor, the plurality of node locations to determine a planned weaving or printing path for forming an interlaced fibrous structure having a shape based on a shape of the target soft tissue implant; and


Gatt however discloses:
a method for fabricating a soft tissue implant (Gatt, paragraph [0073] discloses fabricating a soft tissue implant device.)

using, by the processor, the first data to generate second data defining a target soft tissue implant comprising a scaffold designed to replace a biological soft tissue in a subject and a reinforcing matrix designed to provide structural support to the scaffold (Gatt, paragraph [0007] discloses a configuration including a fiber matrix used to reinforce the scaffold in a meniscus implant to replace a meniscus and paragraph [0056] discloses the use of a reinforcing matrix for meniscus implants.)

transforming, by the processor, the first data into a plurality of node location coordinates in a multi-dimensional space which specify a node configuration for a base surface that is to be used in subsequent weaving operations to fabricate the soft tissue implant (Gatt, paragraph [0077] - [0078] discloses the pattern of a plurality of holes at a base plate at equal intervals forming a shape (semi-circle) and define the dimensions of the scaffold.)

using, by the processor, the plurality of node locations to determine a planned weaving or printing path for forming an interlaced fibrous structure having a shape based on a shape of the target soft tissue implant (Gatt, paragraph [0073] discloses interlacing fibers using techniques including braiding, knitting, or weaving, to form the reinforcing matric in a shape of the soft tissue of the implant.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon with the 

The combination of McKinnon and Gatt does not expressly disclose:
communicating information defining the planned weaving or printing path from the processor to an external output device for facilitating performance of the subsequent weaving or printing operations resulting in the fabrication of the soft tissue implant.

Mansmann however discloses:
communicating information defining the planned weaving or printing path from the processor to an external output device for facilitating performance of the subsequent weaving or printing operations resulting in the fabrication of the soft tissue implant (Mansmann, paragraph [0122] discloses a computer-controlled three-dimensional weaving process to intertwine matrices, with paragraphs [0178] adds the three dimensional-weaving performed to use in surgical implants, and paragraph [0184] adds creating a three-dimensional mesh to manufacture an implant for a knee meniscus.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon and the soft tissue fabrication teaching of Gatt with the weaving process to manufacture an implant teaching of Mansmann. The motivation to do so would have been because Mansmann discloses the benefit of reinforcing fibrous mesh and surface layers that can increase strength and durability of type of implants, which allows them to be surgically implanted as permanent non-resorbable implants to injured or diseased joints needing cartilage replacement or repair, including knee joints (Mansmann, paragraph [0066]).

For claim 2: The combination of McKinnon, Gatt, and Mansmann discloses claim 2: The method according to claim 1, wherein:
(Gatt, paragraph [0043] discloses an implant for tissues with fibrocartilage, with paragraph [0044] adding the implant is based on the shape and geometry of the soft tissue it is replacing.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon, the soft tissue fabrication teaching of Gatt, and the weaving process to manufacture an implant teaching of Mansmann and the additional teaching of an implant with regards to fibrocartilage and soft tissue, also disclosed in Gatt. The motivation to do so would have been because Gatt discloses the benefit of an implant created with the same geometry as found in normal tissue, with the addition of a network of embedded, reinforcing fibers in order to replicate the mechanics of the natural tissue (Gatt, paragraph [0025]).

the soft tissue dimension comprises at least one of an Anterior-to-Posterior ("AP") compartment length and a Medial-to-Lateral ("ML") compartment width (McKinnon, paragraph [0038] discloses data with regards to the an implant for a computer simulation, including size of the components for the implant as well as the anterior-posterior and medial-lateral positioning, and paragraphs [0065] and [0074] respectively adds anterior-posterior and medial-lateral measurements for an implant model and anterior-posterior and medial-lateral widths with regards to the dimensions of the implant.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon, the soft tissue fabrication teaching of Gatt, and the weaving process to manufacture an implant teaching of Mansmann and the additional teaching of an implant with regards to fibrocartilage and soft tissue, also disclosed in Gatt. With the additional teaching of medial-lateral width and anterior-posterior width, also disclosed in Mansmann. The motivation to do so would have been because Mansmann discloses the benefit of reinforcing fibrous mesh and surface layers that can increase strength and durability of type of implants, which allows them to be surgically 

For claim 3: The combination of McKinnon, Gatt, and Mansmann discloses claim 3: The method according to claim 1, wherein:
the external output device is a weaving machine which forms the interlaced fibrous structure in accordance with the planned weaving path (Mansmann, paragraph [0122] discloses a computer-controlled three-dimensional weaving process to intertwine matrices, with matrices are reference to fibrous matrices as disclosed in paragraph [0121].)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon and the soft tissue fabrication teaching of Gatt with the weaving process to manufacture an implant teaching of Mansmann and the additional teaching of a computer-controlled weaving process, also found in Mansmann. The motivation to do so would have been because Mansmann discloses the benefit of reinforcing fibrous mesh and surface layers that can increase strength and durability of type of implants, which allows them to be surgically implanted as permanent non-resorbable implants to injured or diseased joints needing cartilage replacement or repair, including knee joints (Mansmann, paragraph [0066]).

For claim 4: The combination of McKinnon, Gatt, and Mansmann discloses claim 4: The method according to claim 1, wherein:
the external output device is a display or printer (McKinnon, paragraph [0047] discloses a simulation in which the results are displayed, providing an indication the simulation is performed on a computer with an output that includes a display device to display results.)

For claim 5: The combination of McKinnon, Gatt, and Mansmann discloses claim 5: The method according to claim 1, further comprising:
(McKinnon, paragraph [0074] discloses size optimization with regards to changing at least one dimension on an implant model, for example medial-lateral width), while keeping a dimension the same (width between the anterior and posterior), to minimize issues with regards to the size and position of objects.)

Claims 8 - 10 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (U.S. PG Pub 2014/0244220 A1), in view of Gatt et al. (U.S. Patent 2011/0093073 A1), in view of Mansmann (U.S. PG Pub 2004/0133275 A1), and further in view of Altman et al. (U.S. PG Pub 2013/0253646 A1), hereinafter “Altman”.

As per claim 8, the combination of McKinnon, Gatt, and Mansmann discloses the method of claim 1.
The combination of McKinnon, Gatt, and Mansmann does not expressly disclose:
simulating by the processor the subsequent weaving operations using the planned weaving path to generate a simulated articulating surface.

Altmann however discloses:
simulating by the processor the subsequent weaving operations using the planned weaving path to generate a simulated articulating surface (Altmann, paragraph [0107] discloses a scaffold formed by a knitting machine based on a pattern layout, and the pattern layout simulated using software to create the design.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the soft tissue information in a three-dimensional model teaching of McKinnon, the soft tissue fabrication teaching of Gatt, and the weaving process to manufacture an implant teaching of Mansmann with the simulation of the scaffold of the pattern layout teaching of Altman. The motivation to do so would have been because Altman discloses the benefit of a surgical scaffold that provides immediate physical and mechanical 

For claim 9: The combination of McKinnon, Gatt, Mansmann, and Altman discloses claim 9: The method according to claim 8, further comprising:
superimposing the simulated articulated surface into an image of soft tissue to be replaced by the soft tissue implant (McKinnon, paragraph [0012] discloses a three-dimensional model of an implant overlaying the anatomy of a patient of which the implant is to be placed.)

For claim 10: The combination of McKinnon, Gatt, Mansmann, and Altman discloses claim 10: The method according to claim 9, further comprising:
adjusting the planned weaving path based on an analysis of results of said superimposing (McKinnon, paragraph [0074] discloses the ability to change the dimensions of a portion of an implant based on if the implant model and the anatomy of a patient (anatomic model).)
The ability to adjust a part of a model is interpreted to provide the ability to change the model after the overlaying process disclosed above, also taught by McKinnon.

	As per claims 11 - 15 and 18 - 20, note the rejections of claims 1 - 5 and 8 - 10 above. The instant claims 11 - 15 and 18 - 20 recite substantially the same limitations as the above rejected claims 1 - 5 and 8 - 10, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
With regards to 35 U.S.C. 102 and 103, claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

McKinnon et al. (U.S. PG Pub 2014/0244220 A1) discloses size optimization with regards to a width on an implant model, Gatt et al. (U.S. Patent 2011/0093073 A1), adds fabricating a soft tissue implant including a scaffold and reinforcement matrix, and Mansmann (U.S. PG Pub 2004/0133275 A1) adds the three-dimensional weaving process, and Altman et al. (U.S. PG Pub 2013/0253646 A1) adds simulation of a pattern layout.
	However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 6 and 16, wherein the weighting factor W is optimized using a root-mean-square error algorithm to identify a value that minimized an error between desired implant widths and actual implant widths in an anterior region, a posterior region and a body region.

Dependent claims 7 and 17 are allowable under 35 U.S.C. 103 for depending from claims 6 and 16, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
February 27, 2021